ORDER

PER CURIAM.
AND NOW, this 18th day of August, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether the trial court erred in not appointing legal counsel for the children in a contested, involuntary termination of parental rights hearing despite the clear mandate of 23 Pa.C.S. § 2313(a) and left the children without counsel to advocate on their behalf due to the guardian ad litem’s position being diametrically opposed to the children’s position?
(2) Whether the order of the trial court terminating the parental rights of petitioner under Sections 2511(a)(2), 2511(a)(5) and 2511(a)(8) of the Adoption Act were supported by clear and convincing evidence when petitioner has remedied the conditions that led to the initial placement, had made substantial strides in housing and employment and there was evidence of a strong bond between petitioner and in light of the trial court’s previ*462ous decision that termination would be harmful to the children?